

116 HR 287 IH: New England Coastal Protection Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 287IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Cicilline (for himself, Ms. Clark of Massachusetts, Mr. Courtney, Ms. DeLauro, Mr. Golden, Mrs. Hayes, Mr. Himes, Mr. Keating, Mr. Kennedy, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larson of Connecticut, Mr. Lynch, Mr. McGovern, Mr. Moulton, Mr. Neal, Mr. Pappas, Ms. Pingree, Ms. Pressley, Mrs. Trahan, and Mr. Welch) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit oil and gas leasing on the outer Continental Shelf off the coast of New England. 
1.Short titleThis Act may be cited as the New England Coastal Protection Act. 2.Prohibition of oil and gas leasing on the outer Continental shelf off the coast of New EnglandSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:

(q)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary may not issue a lease for the exploration, development, or production of oil or natural gas in any area of the outer Continental Shelf off the coast of the State of Maine, New Hampshire, Massachusetts, Rhode Island, or Connecticut.. 